Appeal by defendant from a judgment of the Supreme Court, Kings County (McShane, J.), rendered July 14, 1980, convicting him of murder in the second degree, robbery in the first degree and criminal possession of a weapon ip the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court did not err in failing to charge the jury that two witnesses for the People were accomplices, since there was no evidence which would have supported such a view of the facts and no request for such an instruction was made. In any event, we have considered defendant’s other contentions and find them to be either unpreserved or without merit. Lazer, J. P., Thompson, O’Connor and Niehoff, JJ., concur.